DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/06/2020 has been entered.

Status of the Claims
Claims 2, 6, 9, 13-14 and 16 have been amended and claims 8 and 15 have been canceled.  Claims 2-4, 6-7, 9-11, 13-14, 16-18 and 20-21 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Independent claims disclose limitation “one or more other users of the social network … that are inaccessible to the user”.  This limitation is not supported by the specification as originally filed.  The applicant cited paragraphs [0043]-[0047], however none of the paragraphs disclose “one or more other users of the social network … that are inaccessible to the user”.  Although paragraph [0042] disclose “media content that are inaccessible to member”, still it is not analogous to the limitation -“one or more other users of the social network … that are inaccessible to the user”.
Further, any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”).  See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984).  The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support.  Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP § 2163 - § 2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112(a) and pre-AIA  35 U.S.C. 112, first paragraph.
inaccessible to the user”.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2-4, 6-7, 9-11, 13-14, 16-18 and 20-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ahrens et al. (US 2012/0005224) in view of Sheth et al. (US 2012/0042022) (see IDS filed 08/23/2018).

Regarding claim 2, Ahrens teaches a computer-implemented method comprising:
receiving a search query from a user ([0013] “a user submits a post … or performs some other action such as … typing a word or query into a search box”); 
determining, based at least on one or more items of social media content that have been posted to a social network ([0013] “determine or extract one or more topics … identify any related posts from the other users that share one or more of the same or similar topics”) by one or more other users of the social network that are not socially connected to the user that submitted the search query ([0015] “identify and track global trending topics that are popular across the entire social network environment”, “only presented with related posts authored … by users in the same geographic region, related posts submitted within a specified period of time prior to and relative to the user's post”, [0053]), that a topic associated with the search query is trending ([0050]); 

identifying, based on determining that more than a threshold number of the one or more items of social media content that have been posted ([0050]-[0051] see identifying trends “the topics that exhibit the most prominent rising and falling pattern (a "trend") over a limited period of time”, [0054] “popularity of the topics extracted from the related posts (e.g., is popularity above a threshold”) to the social network by the one or more other users of the social network that are not socially connected to the user that submitted the search query, including one or more particular items of social media content that were posted by the one or more other users of the social network that are not socially connected to the user and that are inaccessible to the user  ([0015] “identify and track global trending topics that are popular across the entire social network environment”, “only presented with related posts authored … by users in the same geographic region, related posts submitted within a specified period of time prior to and relative to the user's post”, [0053] as in returning posts from “all users, all users within a defined geographic location or region, or users of the same language”), have been posted both 
(i) within a threshold period of time ([0015] “related posts submitted within a specified period of time”, [0051] (a "trend") over a limited period of time”, [0053] “return related posts transmitted within a predefined period of time”, [0054] “how recently the related posts were received”) and 
(ii) from a respective device that is located within a threshold distance of the geographic location that is associated with the topic that is trending, that an event is occurring ([0053] “all users within a defined geographic location or region”)(see NOTE); 
in response to identifying that the event is occurring, generating a natural language description of the event based at least on the one or more particular items of social media content that have been posted to the social network by the one or more other users of the social network (F5:520, F7:722) that NOTE I); 
in response to determining that the topic associated with the search query is trending (F5), generating a web page that includes an indication that the topic associated with the search query is trending (F5:501, 520, F7:736), the indication including the natural language description of the event that was generated based at least on the one or more particular items of social media content that have been posted to the social network by the one or more other users of the social network that are not socially connected to the user and that are inaccessible to the user ([0015] “identify and track global trending topics that are popular across the entire social network environment”, [0016] “facilitate, or accelerate interactions amongst users including interactions between users who are not friends of one another, users who are not located within the same geographic region, or users who are not connected directly or indirectly in the social graph”, “only presented with related posts authored … by users in the same geographic region, related posts submitted within a specified period of time prior to and relative to the user's post”, [0053] as in returning posts from “all users, all users within a defined geographic location or region, or users of the same language”)(see NOTE I); and 
providing the web page that includes the indication that the topic associated with the search query is trending, including the natural language description of the event that was generated based at least on the one or more particular items of social media content that have been posted to the social NOTE I).

NOTE Ahrens teaches that trending, popular topics can be collected “across the entire social network” and can be filtered by user preferences to show only topics from “all users within a defined geographic location or region” [0054].  Thus, it is reasonable to conclude that when a popular topic is presented it can be filtered by all users within a defined geographic location or region for that topic.
However, is such reasoning isn’t sufficient and Ahrens does not explicitly teach (ii) from a respective device that is located within a threshold distance of the geographic location that is associated with the topic that is trending, that an event is occurring, Sheth discloses the same in [0029]-[0030], [0048] and [0060].  It would have been obvious to one of ordinary skill in the art to determine that one or more items of social media content that were transmitted from a geographic location that is associated with the topic, as disclosed by Sheth.  Doing so allows for analysis to be performed using term associations and geographical and temporal constraints (Sheth Abstract).

NOTE I Ahrens teaches that posts can be collected from “across the entire social network”, “all users within a defined geographic location or region”, “or users of the same language”, “may only search for or return related posts transmitted within a predefined period of time” and filtered based on such user preferences.  Thus, it would be reasonable to conclude that the posts filtered by users within a  users who are not connected directly or indirectly in the social graph”.
Further, it is obvious that when such posts are presented to the user, as shown in F5:520, if such posts are filtered by a location, language or time than it would be obvious that such displayed posts would be also from the social network that are not socially connected to the user and that are inaccessible to the user, for output to the user.
Therefore, the claim limitations “not socially connected to the user and that are inaccessible” not explicitly recited in Ahrens are implicit.  
Further note Sheth teaches identifying trending topics (aka “determining that more than a threshold number of the one or more items of social media content that have been posted”) all over the world as shown in Sheth’s Figure 4.  Clearly, the threshold number of the one or more items of social media tweets that have been posted in India or France are “the one or more other users of the social network … that are inaccessible to the user” from the USA.

Claims 9 and 16 recite substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claims 3, 10 and 17, Ahrens as modified teaches the method, the system and the device, wherein determining that the topic associated with search query is trending comprises determining that a quantity of the one or more items of social media content (Ahrens [0015], see 

Regarding claims 4, 11 and 18, Ahrens as modified teaches the method, the system and the device, wherein one or more of the items of social media content comprise check-ins (Ahrens F5:501).
By a broadest definition check-in functionality is “arrive and register”.  Ahrens teaches displaying users, who are currently online.  Thus, such functionality is analogues to arriving (to a social media site) and logging in (registering).  
Alternatively, a check in functionality is explicitly recited in the related art of Shapiro et al. (US 2012/0166285) (see IDS filed 08/23/2018) in paragraphs [0046] and [0048].  Where, it would have been obvious to one of ordinary skill in the art at the time of invention to include check-ins as disclosed by Shapiro.  Doing so would help detect bursts in activity related to multiple users (Shapiro [0046]).

Regarding claims 6, 13 and 20, Ahrens as modified teaches the method, the system and the device, wherein the web page is generated to further include an indication of a quantity of the one or more items of social media content (Ahrens F5:520, [0055]).

Regarding claims 7, 14 and 21, Ahrens as modified teaches the method, the system and the device, wherein the web page is generated to further include an indication of a quantity of items of social media content that have been posted to the social network by both (i) users of the social network that are social network connections of the user that submitted the search query (Ahrens F5:520)

However, Ahrens teaches determining quantity of items of social media by both (i) users of the social network that are social network connections of the user and (ii) users of the social network that are not social network connections of the user that submitted the search query (Ahrens [0050]).  Although Ahrens teaches displaying quantity of content for users of the social network that are social network connections of the user, Ahrens also teaches in various embodiment displaying content from only user’s friends (which corresponds to Ahrens F5:520) or displaying content from user who are not user’s friends, such as users within temporal or geographic proximity.  Therefore, if content is displayed from both friends and non-friends, it will be obvious variation to display a quantity of media content from non-friends analogously to the disclosed displayed quantity from friends.  Wherein providing such additional information (already disclosed for user’s friends) as displaying quantity of posts from non-friends would help user to identify and track global trending topics that are popular across the entire social network environment (Ahrens [0015]).
However, alternatively in related art Feng et al. (US 2012/0047219) discloses quantity of items of social media content that have been posted to the social network by both (i) users of the social network that are social network connections of the user that submitted the search query and (ii) users of the social network that are not social network connections of the user that submitted the search query in Figures 5-6.  Where it would have been obvious to one of ordinary skill in the art at the time of invention to include quantity of content from friends and non-friends as disclosed by Feng.  Doing so would provide user with various ways to track and analyze such information (Feng [0003]).



Response to Arguments
Applicant’s arguments, filed 10/02/2020, have been fully considered, but they are not deemed persuasive.
With respect to the arguments that Ahrens “only” shows media content from friends to the user, it is noted that Ahrens discloses “trending” events.  For example “Volcano in Iceland is trending” F5.  Volcano in Iceland is a trending global event.  The event is not trending because “4 friends are talking about it”, clearly thousands of people all over the world, who are not connected to the user are talking about the event.  This is a reason why the event is shown, as the popularity for the event is above a threshold.  Ahrens also teaches that trending events are presented to the user based on different parameters –
“only presented with related posts authored by users … or friends of friends of the user, related posts authored by users in the same geographic region, related posts submitted within a specified period of time prior to and relative to the user's post, or a combination of these or other settings” [0015].
Posts submitted by users “within a specified period of time prior to and relative to the user's post” doesn’t necessitate that such users are connected.  Obviously, such users are only related by time or same geographic connection.  Therefore, the claim limitations not explicitly recited in Ahrens are implicit.
Ahrens also further obviates such teachings – “facilitate, or accelerate interactions amongst users including interactions between users who are not friends of one another, users who are not located within the same geographic region, or users who are not connected directly or indirectly in the social graph” [0016], which surely explicates the implicit teachings of Ahrens.
Please note that the claim does not prohibit from displaying topics from both connected and unconnected users.

Applicant's remaining arguments in regard to the presently amended claims are addressed in the updated rejections to the claims above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated on PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646.  The examiner can normally be reached on Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/POLINA G PEACH/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        May 20, 2021